              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

DEMORNAI T. BESS-BEASLEY,               )
                                        )
                  Plaintiff,            )
                                        )
v.                                      )        Case No. CIV-17-358-KEW
                                        )
COMMISSIONER OF THE SOCIAL              )
SECURITY ADMINISTRATION,                )
                                        )
                  Defendant.            )

                               OPINION AND ORDER


     Plaintiff Demornai T. Bess-Beasley (the “Claimant”) requests

judicial review of the decision of the Commissioner of the Social

Security Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly      determined that Claimant was not disabled.          For the

reasons discussed below, it is the finding of this Court that the

Commissioner’s decision should be and is AFFIRMED.

              Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social

Security   Act    “only   if    his   physical   or   mental   impairment   or
impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists   in   the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                   See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).             This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;     and,   second,    whether    the    correct    legal

standards were applied.            Hawkins v. Chater, 113 F.3d 1162, 1164

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                           2
(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.           It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson      v.   Perales,    402     U.S.   389,    401    (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).                 The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.          Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                          Claimant’s Background

      Claimant was 21 years old at the time of the ALJ’s decision.

Claimant completed her education through the ninth or tenth grade

but   dropped    out   after    she    encountered     legal   problems.    She

subsequently took GED classes.           Claimant has worked in the past as

a fast food employee, cook, ice cream maker, sandwich maker, and

food bagger.     Claimant alleges an inability to work beginning May

1, 2014 due to limitations resulting from bipolar disorder, ADHD,

depression, and mood swings.



                                         3
                          Procedural History

     On July 14, 2014, Claimant filed for supplemental security

income pursuant to Title XVI (42 U.S.C. § 1381, et seq.) of the

Social Security Act.    Claimant’s application was denied initially

and upon reconsideration.     On September 12, 2016, Administrative

Law Judge (“ALJ”) David Engel conducted an administrative hearing

by video with Claimant appearing in Muskogee, Oklahoma and the ALJ

presiding from Tulsa, Oklahoma.       On October 13, 2016, the ALJ

entered an unfavorable decision. The Appeals Council denied review

on August 7, 2017.   As a result, the decision of the ALJ represents

the Commissioner’s final decision for purposes of further appeal.

20 C.F.R. §§ 404.981, 416.1481.

              Decision of the Administrative Law Judge

     The ALJ made his decision at step five of the sequential

evaluation.   He determined that while Claimant suffered from severe

impairments, she did not meet a listing and retained the residual

functional capacity (“RFC”) to perform a full range of medium work

with limitations.

                       Errors Alleged for Review

     Claimant asserts the ALJ committed error in (1) failing to find

Claimant’s conditions meet a listing; (2) finding Claimant could

perform work at step five which requires a reasoning level of two;


                                  4
and (3) finding jobs exist in significant numbers in the national

economy which Claimant could perform.

                     Consideration of a Listing

     In his decision, the ALJ found Claimant suffered from the

severe impairments of affective mood disorder, oppositional defiant

disorder, attention deficit/hyperactivity disorder, organic mental

disorder, and borderline intellectual functioning.          (Tr. 21).   The

ALJ determined Claimant could perform a full range of medium, light,

and sedentary work.      He found Claimant could not climb ropes,

ladders, and scaffolds and was unable to work in environments where

she would be exposed to unprotected heights and dangerous moving

machinery parts.     She was able to understand, remember, and carry

out simple instructions in a work-related setting, and was able to

interact with co-workers and supervisors under routine supervision

but was unable to interact with the general public more than

occasionally (regardless of whether that interaction was in person

or over the telephone).    (Tr. 24).

     After consultation with a vocational expert, the ALJ determined

Claimant retained the RFC to perform the representative jobs of hand

packer,   conveyor    line-bakery,       small   product   assembler,   and

addresser, all of which were found by the ALJ to exist in sufficient

numbers in both the regional and national economies.          (Tr. 36-37).



                                     5
As a result, the ALJ concluded that Claimant was not under a

disability since May 19, 2014, the date the application was filed.

(Tr. 37).

     Claimant contends the ALJ should have determined that her

impairment met or equaled a listing. Specifically, Claimant asserts

that her mental impairments met Listing 12.05C.               The ALJ is

required to follow the procedure for determining mental impairments

provided by regulation.         20 C.F.R. §§ 404.1520a, 416.920a; See,

Listing of Impairments.         The procedure must be followed for the

evaluation to be considered valid.            Andrade v. Sec. of Health &

Human Services, 985 F.2d 1045, 1048 (10th Cir. 1993). The ALJ must

first determine whether there are medical findings of mental

impairment especially relevant to the ability to work found in Part

A of the Listing of Impairments.           20 C.F.R. §§ 404.1520a(b)(2),

416.920a(b)(2).    Additionally, Claimant must show he satisfies two

of the following required restrictions:          (1) marked restriction in

activities   of   daily    living;    or   (2)   marked   difficulties   in

maintaining social functioning; or (3) marked difficulties in

maintaining concentration, persistence, or pace; or (4) repeated

episodes of decompensation, each of extended duration.            20 C.F.R.

Pt. 404, Subpt. P, App. 1, 12.00C, 12.04.         The ALJ must then either

evaluate    the   degree   of    functional    loss   resulting   from   the



                                      6
impairment, using the Part B criteria, or examine the special

criteria set forth in the listings for evaluating the severity of

particular impairments.   In asserting a condition meets a listing,

a claimant bears the burden of demonstrating that his impairment

“meet[s] all of the specified medical criteria. An impairment that

manifests only some of those criteria, no matter how severe, does

not qualify.”    Sullivan v. Zebley, 493 U.S. 521, 530 (1990).

     To meet or equal Listing § 12.05C, a claimant must demonstrate

the following:

     12.05 Mental Retardation: Mental retardation refers to
     significantly subaverage general intellectual functioning
     with   deficits   in   adaptive   functioning   initially
     manifested during the developmental period; i.e., the
     evidence demonstrates or supports onset of the impairment
     before age 22.

     The required level of severity for this disorder is met
     when the requirements in A, B, C, or D are satisfied.

                               *   *   *

     C. A valid verbal, performance, or full scale IQ of 60
     through 70 and a physical or other mental impairment
     imposing an additional and significant work-related
     limitation of function.

                               *   *   *

     20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.05C.

     Claimant must satisfy all of these required elements for a

Listing to be met.    Sullivan v. Zebley, 493 U.S. 521, 530 (1990).

The Social Security Administration’s Program Operations Manual

System (“POMS”) No. DI 24515.056(D)(1)(c) provides the following


                                   7
instructions under Listing 12.05C:

     Slightly higher IQ’s (e.g., 70-75) in the presence of
     other physical or mental disorders that impose additional
     and significant work-related limitations of function may
     support an equivalence determination. It should be noted
     that generally higher the IQ, the less likely medical
     equivalence in combination with another physical or
     mental impairment(s) can be found.

     POMS DI 24515.056(D)(1)(c).

     “This evaluation tool, however, is used only when ‘the capsule

definition’” — i.e., the introductory paragraph of Listing 12.05 is

satisfied. Crane v. Astrue, 369 F. Appx. 915, 921 (10th Cir. 2010)

(quoting POMS DI 24515.056(B)(1)).          The introductory paragraph or

“capsule definition” of Listing 12.05 requires a claimant to

satisfy three criteria: (1) “significantly subaverage general

intellectual functioning;” (2) “deficits in adaptive behavior;” and

(3) “manifested deficits in adaptive behavior before age 22.” Wall

v. Astrue, 561 F.3d 1048, 1062 (10th Cir. 2009); Randall v. Astrue,

570 F.3d 651, 661 (5th Cir. 2009).

     The ALJ stated in his decision that he evaluated Claimant’s

mental impairments and determined that they did not meet or equal

the criteria for Listing and 12.05. He stated that he evaluated the

paragraph A criteria and found Claimant was “able to care for her

own personal needs, including dressing, bathing, toileting, and the

record has indicated she can follow directions, as she has been

employed.”    (Tr. 23).    He stated that he evaluated the paragraph B

criteria     and   found   Claimant   did   not   have   a   valid   verbal,


                                      8
performance, or full scale IQ of 59 or less.           Id.        He discussed the

findings of Dr. B. Todd Graybill who evaluated Claimant on April 1,

2015.    As a result of Dr. Graybill administering the WAIS-III test,

Claimant obtained a Verbal IQ of 81, Performance IQ of 72, and a

Full Scale IQ of 75, placing her in the borderline range of

intellectual functioning.        (Tr. 389).

        The ALJ also discussed the paragraph C criteria of Listing

12.05    and   concluded   Claimant    did    not    have     a    valid   verbal,

performance, or full scale IQ of 60 through 70 and a physical or

other mental impairment imposing an additional and significant work-

related limitation of function.        (Tr. 23).

        Claimant urges that an IQ score of 72 is sufficiently close to

the required score of no more than 70 to equal the listing.                       As

stated, this is only true if “in the presence of other physical or

mental disorders that impose additional and significant work-

related     limitations    of    function    may    support       an   equivalence

determination.”     Under the capsule definition, Claimant would have

to   exhibit   “deficits    in    adaptive    functioning.”            Deficits   in

adaptive functioning under the DSM-IV encompasses “how effectively

individuals cope with common life demands and how well they meet the

standards of personal independence expected of someone in their

particular age group, in the areas of communication, self-care, home

living, social/interpersonal skills, use of community resources,

self-direction, functional academic skills, work, leisure, health


                                       9
and safety.”    DSM-IV at 42, 49.        Claimant has failed to indicate in

the record the existence of deficits in adaptive functioning.                       The

ALJ specifically found that the paragraph A criteria was not met for

an equivalence finding. Claimant has not sufficiently challenged

this finding with evidence.           Claimant’s mental impairments do not

meet or equal the criteria of Listing 12.05C.

                               Step Five Evaluation

        Claimant next asserts that the ALJ erred in finding Claimant

could    perform   that    the    representative        jobs   identified      by   the

vocational expert because they all required a reasoning level of 2.

Claimant contends her RFC precludes her from performing at that

reasoning    level.       In    the   RFC,    the     ALJ   found   Claimant    could

“understand, remember, and carry out simple instructions in a work-

related setting.”         (Tr. 24).      This level of limitation has been

found to be compatible with jobs with a reasoning level of 2.

Hackett    v.   Barnhart,      395    F.3d    1168,    1176    (10th   Cir.    2005).

Claimant’s assertion that it is suggestive of a reasoning level of

1 is without foundation.          The Hand Packer job (DOT #920.587-018),

Product Assembler job (DOT #706.684-022), and Addresser job (DOT

#209.587-010) all have a reasoning level of 2 according to the

Dictionary of Occupational Titles.                  The Bakery Worker job (DOT

#524.687-022) has a reasoning level of 1.                   Even under Claimant’s

argument, one of the jobs identified meets her functional ability.

        Claimant then argues that the Bakery Worker job does not exist


                                         10
is sufficient numbers in the national economy.                        The vocational

expert testified that there were 150 such jobs in Oklahoma and

25,000   nationally.          (Tr.   36).      “[T]the    number      of   jobs   that

contributes to the ‘significant number of jobs' standard looks to

the national economy—not just a local area.”                   Raymond v. Astrue,

621 F.3d 1269, 1274 (10th Cir. 2009)(citation omitted).                    The Tenth

Circuit in Trimiar established that “[t]his Circuit has never drawn

a   bright    line    establishing      the    number    of    jobs    necessary     to

constitute a ‘significant number’ and rejects the opportunity to do

so here.”      Trimiar at 1330.         Rather, an ALJ must explicitly set

forth a discussion of the factors identified above in determining

that the number of jobs a claimant can do exist in significant

numbers and an ALJ's finding is sufficient if the record supports

a conclusion that the ALJ used a common sense approach in “weighing

the statutory language as applied to a particular claimant's

factual situation.”           Johnson v. Colvin, 2014 WL 4215557, 3 (W.D.

Okla.). Given the imprecise nature of this analysis, this Court is

unwilling to find that 25,000 represents an insignificant number of

jobs.        See,    Rogers    v.    Astrue,      2009    WL    368386,     4     (10th

Cir.)(testimony by vocational expert of 11,000 hand packager jobs

in the national economy could be relied upon by the ALJ as

substantial evidence to support a finding of non-disability).

Since at least one job exists in sufficient numbers which is not in

conflict with the DOT, the ALJ had substantial evidence to support


                                         11
his step five determination.

                           Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.   Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 19th day of March, 2019.



                               ______________________________
                               KIMBERLY E. WEST
                               UNITED STATES MAGISTRATE JUDGE




                                12
